UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                          No. 00-50735
                        Summary Calendar



                     ELENA V. SAMMONS, M.D.,

                                               Plaintiff-Appellant,

                             versus

 TEXAS STATE BOARD OF MEDICAL EXAMINERS; LEE S. ANDERSON, M.D.;
JOSE BENAVIDES, M.D.; PETER CHANG, M.D.; WILLIAM H. FLEMING, III,
   M.D.; DAVID E. GARZA, D.O.; THOMAS D. KIRKSEY, M.D.; PAUL G.
 MEYER, M.D.; LARRY PRICE, D.O.; JOYCE ROBERTS, M.D.; VERNON L.
RYAN, MD.; R. RUSSELL THOMAS, JR., D.O.; JANET TORNELLI-MITCHELL,
   M.D.; TEXAS STATE BOARD OF PHYSICIAN ASSISTANTS; BRUCE LEVY,
 M.D., Executive Director of the Texas State Board of Physician
                            Assistants,

                                               Defendants-Appellees.



          Appeal from the United States District Court
                for the Western District of Texas
                        (SA-99-CV-1236-HG)


                          March 7, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

RHESA HAWKINS BARKSDALE, Circuit Judge:*

     Dr. Elena Sammons, pro se, contests the dismissal of her

action against the Texas Board of Medical Examiners, the Texas

Board of Physician Assistants, and their board members.         Her

complaint claimed that, under the Fifth Amendment, she, as a

medical school graduate, was unconstitutionally disqualified from

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
licensure as a physician assistant.           See TEX. OCC. CODE § 204.153(a)

(eligibility    requirements       for   physician     assistant).    Because

Sammons, proceeding pro se, sued a state agency and its members,

her complaint was construed liberally as bringing a claim under the

Fourteenth Amendment.

     The     district      court    adopted      the    magistrate    judge’s

recommendation to grant defendants’ FED. R. CIV. P. 12(b)(1) motion

to dismiss for lack of subject matter jurisdiction and 12(b)(6)

motion to dismiss for failure to state a claim.

     Although the Appellees do not urge this point, it is quite

arguable that, on appeal, Sammons’ challenges only the district

court’s dismissal for failure to state a claim; her brief appears

to fail to address the alternative basis for dismissal, that of

ripeness.     Of course, issues not briefed on appeal are deemed

abandoned.    E.g., Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.

1993).     Therefore, if the ripeness issue was not briefed, the

district court’s ruling that the complaint was not ripe would

stand; and, even assuming arguendo Sammons’ stated a claim, we

would be required to affirm the dismissal on the alternative

grounds of lack of ripeness.        Cf. Walker v. Thompson, 214 F.3d 615,

624, 625     (5th   Cir.   2000)   (district    court    dismissed   claim   on

procedural grounds and on merits; although procedural ruling was in

error, failure to brief one of alternative grounds constituted

abandonment on appeal, and therefore dismissal should be affirmed).

     In any event, we conclude, dubitante, that the ripeness issue

was preserved on appeal.       Nevertheless, based upon our review of


                                         2
the record, Sammons’ claim lacks the requisite concreteness for an

Article      III    case      or   controversy          because    it     is   abstract    and

hypothetical: Sammons has not applied for licensure as a physician

assistant,     nor       taken     advantage       of    the    administrative        appeals

procedures.          She has not been denied licensure.                        Nor has she

produced sufficient evidence of an operative policy of exclusion.

See New Orleans Pub. Serv., Inc. v. Council of New Orleans, 833
F.2d 583,        586   (5th      Cir.    1987)    (stating,        in    case      in   which

plaintiff’s request had not been denied, “[a] court should dismiss

...    for    lack       of   ‘ripeness’      when        the     case    is   abstract     or

hypothetical”).

       Accordingly, the dismissal is affirmed; but, the judgment is

modified to make the dismissal without prejudice to Sammons’

refiling an action following her applying for licensure as a

physician’s         assistant       and,    should        that     license      be    denied,

complying with the requisite administrative appeals procedure.

See, e.g., 22 TEX. ADMIN. CODE § 185.4 (procedure for physician

assistant licensure); TEX. CODE ANN. § 2001.171 (person who has

exhausted all administrative remedies is entitled to judicial

review).

                                                    AFFIRMED; JUDGMENT MODIFIED




                                              3